Citation Nr: 1605629	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  He died in 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran's official Certificate of Death states that the immediate cause of his death was congestive heart failure due to coronary artery disease.  
 
2.  At the time of the Veteran's death, service connection was in effect for anxiety reaction with conversion features rated at 100 percent disabling.

3.  The evidence is evenly balanced as to whether the Veteran's service-connected anxiety reaction with conversion features was a contributory cause of death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's service-connected anxiety reaction with conversion features caused or contributed to his death from coronary artery disease.  There is no question that the Veteran had a severe anxiety disability.  Service connection had been in effect for this disability since May 1962 and he had been in receipt of a 100 percent rating effective October 31, 2008.  
Because the competent evidence is in approximate balance on the issue of whether the Veteran's service-connected anxiety disorder aggravated his coronary artery disease and contributed to his death, the benefit of the doubt is resolved in favor of the appellant and the Board will grant the claim.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability, singly or jointly with some other condition, must have been the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  Id.  Compensation for aggravation by a service-connected condition includes death benefits if it can be shown that the non-service-connected disability was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  El-Amin v. Shinseki, 26 Vet. App. 136, 138-39 (2013).

The Veteran's death certificate indicates that the immediate cause of death was congestive heart failure, which was due to or a consequence of coronary artery disease.  Another significant condition contributing to death but not resulting in the underlying cause was noted to be chronic obstructive pulmonary disease (COPD).  No autopsy was performed.

At the time of his death, none of the Veteran's conditions listed on the death certificate were service-connected.   Nevertheless, the evidence is at least evenly balanced as to whether the Veteran's service-connected anxiety disorder contributed to his death.   As noted above, the Veteran had suffered from an anxiety disorder since his separation from service.  His medical records show that he had a heart condition as early as 1987 and significant coronary artery disease for a number of years.  He suffered a myocardial infarction, and underwent angioplasty and coronary artery bypass graft surgery.  An October 1999 hospital admission record notes that the Veteran experienced an increase in chest pain in response to emotional stress.  As part of his treatment, the Veteran's treating cardiologist prescribed benzodiazepine and antidepressant medications.  See June 1999 Psychiatric Evaluation; see also March 2003 VA Examination Report.  During a January 2009 VA examination, the Veteran reported anxiety, difficulty sleeping and panic attacks with physical symptoms of heart palpitations, sweating, trembling/shaking, chest pain, dizziness/lightheadedness, numbness and shortness of breath.  He further reported that his panic attacks were getting worse and more frequent.  The January 2009 VA examiner explained that there was a strong interaction between the Veteran's health issues and his panic disorder, stating that if he had a panic attack it would cause an increase in heart rate and shortness of breath.  The January 2009 VA examiner opined that both of these factors (i.e., heart rate and shortness of breath) exacerbated his health issues.  See January 2009 VA Examination Report.  

The January 2009 VA examiner's opinion regarding the connection between the Veteran's psychiatric disorder and his heart disease was echoed by the Veteran's treating cardiologist, Dr. D.R.K.  In a July 2012 written statement, Dr. D.R.K. noted that the Veteran had advanced ischemic cardiomyopathy and COPD, as well as severe anxiety and stress.  Dr. D.R.K. opined that the Veteran's anxiety and stress certainly "contributed to his overall problems and ultimately his death."  This evidence tends to indicate that the Veteran's service-connected anxiety disorder exacerbated his heart disease and ultimately contributed to his death.

The Board notes the negative VA medical opinions of record.  Specifically, a VA psychologist opined that although there is a link between stress or anxiety and coronary artery disease, it could not be said that there is a causal connection between them.  See April 2012 VA Examination Report.  However, in an addendum opinion, the same examiner stated that he "wholeheartedly" agreed with Dr. D.R.K.'s conclusion that the Veteran's anxiety and stress certainly contributed to his overall problems and ultimately his death.  The VA examiner further stated that "[t]here is significant scientific research to suggest that stress contributes to developing heart disease."  See October 2012 VA Medical Opinion.  Despite these statements, the VA examiner concluded that there are more compelling substantial contributions from diet, exercise and other lifestyle risk factors, and thus, he did not believe that the evidence supported a finding that the Veteran's anxiety "substantially contributed" to his death.  See id.    

The Board finds that the evidence is in equipoise.  Although Dr. D.R.K. did not provide a rationale for his conclusion that the Veteran's anxiety and stress contributed to his overall problems and ultimately his death, a rationale for this opinion is supplied by the January 2009 VA examiner noting a strong interaction between the Veteran's health issues and his panic disorder because the Veteran's chest pain and shortness of breath worsened as his anxiety increased.  See January 2009 VA Examination Report.  Dr. D.R.K.'s opinion is also supported by the VA examining psychologist's statement that there is significant scientific research to suggest that stress contributes to developing heart disease.  See October 2012 VA Medical Opinion.  Thus, the evidence of record contains both a sound positive and negative medical nexus opinion.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, service connection for the cause of the Veteran's death is granted.



ORDER

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


